Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable because the prior art fail to teach or render obvious to the claim limitation:  “the capacity distribution pattern includes a first pattern which is the capacity distribution pattern in an initial state and a second pattern which is different from the first pattern; and the capacity controller switches the capacity distribution pattern from the first pattern to the second pattern when a predetermined switching condition is satisfied, wherein: when switching the capacity distribution pattern, one of the queues whose usage storage capacity exceeds a post-switching storage capacity, which is the storage capacity in the capacity distribution pattern after switching, is defined as an excess queue; the capacity controller performs a capacity change process at predetermined time intervals until the usage storage capacity of the excess queue becomes equal to or less than the post-switching storage capacity by transmitting a frame stored in the excess queue; the capacity change process includes: setting the storage capacity of the excess queue to a current usage storage capacity of the excess queue; and allocating a decrease in the storage capacity of the excess queue, which is generated by the setting of the storage capacity, to a storage capacity of at least another one of the queues whose post-switching storage capacity is larger than a pre-switching storage capacity; andSerial No. 16/800,252Attorney Docket No. 01_3736 the pre-switching storage capacity is the storage capacity in the capacity distribution pattern before switching.”


MARUYAMA US 20140258788 A1 in para. [0032] teaches the hierarchical storage is constructed by combining storage devices depending on the performance, it is difficult to manage the input/output load on each storage device, and to adjust the distribution of resources such as the arrangement of storage devices, the distribution of load, etc. However, the prior art fails to teach the claim limitations cited above.

Joshi et al. US 20120210068 A1 [0229] Step 3050 comprises modifying the amount of cache storage space available to the multi-level cache while preserving the allocation ratio of step 3020. The modification of step 3050 may be made by the cache device manager 2621 and/or VLUN driver 2622, as described above. Step 3050 may comprise adding or removing cache storage space. In some embodiments, cache storage space may be modified linearly. The allocation pattern of steps 3030 and 3040 may preserve the cache-level allocation ratio of step 3020 despite the linear addition or removal of cache space. Alternatively, the allocation pattern may maintain the allocation ratios under other, non-linear allocation changes. When cache storage is added, step 3050 may comprise allocating the additional cache storage space to the cache levels in accordance with the interleaved cache allocation pattern determined at step 3020. When cache storage is removed, step 3050 may comprise removing storage space linearly within the cache address space that was allocated to the cache levels in accordance with the interleaved cache-level allocation pattern of steps 3020 and 3030. However, the prior art fails to teach the claim limitations cited above.

Roitshtein et al. US 20170163567 A1 teaches a buffer to contain packets received through ingress interfaces while awaiting transmission to the network via respective egress interfaces. Packet processing logic is configured, upon receipt of a multicast packet through an ingress interface, to identify a number of the egress 

Wang et al. US 20090220238 A1 in para. [0025] teaches a device for controlling assembly, including: (1) a timer, adapted to time a cache time for data packets in a cache queue, and send a trigger assembly signal to the cache queue when the cache time reaches a predetermined maximum assembly delay so as to instruct the cache queue to assemble all the data packets into a burst packet to be sent out; (2) a length threshold setting module, adapted to set and store a current length threshold, and send a trigger assembly signal to the cache queue when a queue length reported by the cache queue reaches the current length threshold to instruct the cache queue to assemble all the data packets into a burst packet to be sent out; and (3) a length threshold adjustment module, adapted to compare an assembly time reported by the timer with a predetermined time threshold and determine a load change trend in the cache queue: (a) if the load is to be increased and the number of the continuous times that the length threshold is not increased when the load is to be increased is greater than or equal to a predetermined value, increasing, by the length threshold adjustment module, the length threshold and instructing the length threshold setting module to update the current length threshold. However, the prior art fails to teach the claim limitations cited above.


Therefore, claims 1-4 and 6-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468